DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/03/21 has been entered.
 
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Fifteen (15) sheets of formal drawings were filed on 3/07/2019 and have been accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited on attached form PTO-892 is most relevant prior known, however, the invention of Claims 
In regards to Claims 1, 12, and 20, Yao teaches an optical device having laser light transmitted via a transmit grating to receiving grating having two grating that are in alignment with each other along a horizontal direction.
Huang does not teaches the receive grating coupler comprises a first grating and a second grating both in optical alignment together with the transmit grating coupler and both optically coupled to the second waveguide, the second grating being spaced apart from and above the first grating within the PIC; and the first and second gratings are each formed in respective first and second layers of the PIC.” along with other limitations as recited in claims 1, 12 and 20. Dual grating structures are known however in the prior art they are used for out-coupling of light to an output area. The prior art does not teach dual grating structures coupled to a corresponding transmit grating as claimed. Further the act of combining a dual grating structure of separate layers to the primary reference would break its main mode of operation since the two gratings of Huang are aligned in-line to each other on the same layer.
Claims 2-11 depends on claim 1. Claims 13-19 depends on claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             


/SUNG H PAK/           Primary Examiner, Art Unit 2874